


 

Exhibit 10.56

 

Execution Version

 

MASTER ASSIGNMENT AND ASSUMPTION

AND MODIFICATION AGREEMENT

 

THIS MASTER ASSIGNMENT AND ASSUMPTION AND MODIFICATION AGREEMENT (this
“Agreement”) is made as of February 11, 2009 by and among LEHMAN BROTHERS
HOLDINGS INC. (“LBHI”), CENTRAL PACIFIC BANK (“Central Pacific”), DEUTSCHE
HYPOTHEKENBANK (ACTIEN-GESELLSCHAFT) (“Deutsche Hypo”), LANDESBANK
BADEN-WÜRTTEMBERG, successor-in-interest to Landesbank Sachsen Girozentrale
(“LBBW”), SWEDBANK AB (PUBL), NEW YORK BRANCH (“Swedbank), MH KAPALUA VENTURE,
LLC (“MH Kapalua”), LBHI as agent (in such capacity, the “Agent”) and KAPALUA
BAY, LLC (the “Borrower”)

 

Reference is made to that certain Construction Loan Agreement as modified by
that certain First Omnibus Amendment to Construction Loan Documents, each as
described in Annex I hereto (the “Loan Agreement”), and that certain Co-Lending
Agreement dated as of February 1, 2007 among LBHI, Central Pacific, LBBW,
Deutsche Hypo and Agent (the “Co-Lending Agreement”). Unless defined herein or
in any Annex attached hereto, terms defined in the Loan Agreement are used
herein as therein defined.

 

Each of the parties listed in the left hand column of Schedule I hereto
(together, the “Assignors” and each, an “Assignor”), each of the parties listed
in the right hand column of Schedule I hereto (together, the “Assignees” and
each, an “Assignee”), the Agent and the Borrower hereby agree as follows:

 

Section 1.                                            Assignment of Pro Rata
Interests.


 


1.1           THE ASSIGNORS HEREBY SELL AND ASSIGN TO THE ASSIGNEES WITHOUT
RECOURSE AND WITHOUT REPRESENTATION OR WARRANTY (OTHER THAN AS EXPRESSLY
PROVIDED HEREIN OR IN THE LOAN AGREEMENT), AND THE ASSIGNEES HEREBY PURCHASE AND
ASSUME FROM THE ASSIGNORS, THE ASSIGNORS’ NOTES AND THE PRO RATA INTEREST IN THE
LOAN DOCUMENTS SPECIFIED IN COLUMN C OF SCHEDULE II HERETO AND THE ASSIGNOR’S
NOTES SPECIFIED IN COLUMNS A AND B OF SCHEDULE II ARE HEREBY SPLIT, DIVIDED AND
APPORTIONED, SUCH THAT EACH ASSIGNEE’S NOTE, PRO RATA INTEREST, ITS PORTION OF
THE CURRENT OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND REMAINING UNDISBURSED
COMMITMENT TO FUND THE BALANCE OF THE LOAN ARE AS SET FORTH ON SCHEDULE III
HERETO. ASSIGNEES HEREBY ASSUME AND UNDERTAKE TO PERFORM, PAY OR DISCHARGE, IN
ACCORDANCE WITH THE TERMS AND CONDITIONS THEREOF AND IN ACCORDANCE WITH THEIR
PRO RATA INTEREST IN THE LOAN DOCUMENTS SPECIFIED IN COLUMN C OF SCHEDULE III
HERETO, ALL OBLIGATIONS OF ASSIGNORS UNDER THE LOAN DOCUMENTS, TO THE EXTENT
SUCH OBLIGATIONS ARE TO BE PERFORMED, PAID OR DISCHARGED AFTER THE DATE HEREOF.


 


1.2           EACH ASSIGNOR OTHER THAN LBHI (I) REPRESENTS AND WARRANTS THAT IT
IS DULY AUTHORIZED BY ALL REQUISITE ACTIONS TO ENTER INTO AND PERFORM THE TERMS
OF THIS AGREEMENT; (II) REPRESENTS AND WARRANTS THAT IT IS THE LEGAL AND
BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED BY IT HEREUNDER AND THAT SUCH
INTEREST IS FREE AND CLEAR OF ANY LIENS OR SECURITY

 

 

--------------------------------------------------------------------------------



INTERESTS; (III) MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, OR
THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR
VALUE OF THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY OTHER INSTRUMENT
OR DOCUMENT FURNISHED PURSUANT THERETO EXCEPT AS SET FORTH IN THE CO-LENDING
AGREEMENT; AND (IV) MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE BORROWER OR ANY OF
ITS AFFILIATES OR THE PERFORMANCE OR OBSERVANCE BY THE BORROWER OF ANY OF ITS
OBLIGATIONS UNDER THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO EXCEPT AS SET FORTH IN THE
CO-LENDING AGREEMENT. LBHI (I) REPRESENTS AND WARRANTS THAT THE INDIVIDUAL
EXECUTING THIS AGREEMENT ON BEHALF OF LBHI IS DULY AUTHORIZED TO EXECUTE THIS
AGREEMENT ON BEHALF OF LBHI; (II) MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE CO-LENDING AGREEMENT, OR IN CONNECTION WITH THE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THE
LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO INCLUDING THE CO-LENDING AGREEMENT; AND (IV) MAKES NO
REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THE
FINANCIAL CONDITION OF THE BORROWER OR ANY OF ITS AFFILIATES OR THE PERFORMANCE
OR OBSERVANCE BY THE BORROWER OF ANY OF ITS OBLIGATIONS UNDER THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT THERETO. ATTACHED HERETO AS ANNEX I IS A TRUE, CORRECT AND
COMPLETE LIST OF ALL OF THE LOAN DOCUMENTS AS OF THE DATE HEREOF. TO EACH
ASSIGNOR’S KNOWLEDGE, THERE CURRENTLY EXISTS NO DEFAULT OR EVENT WHICH, WITH THE
GIVING OF NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF
DEFAULT UNDER THE LOAN DOCUMENTS, EXCEPT FOR (A) THOSE ARISING AS A RESULT OF
ENTERING INTO THE FORBEARANCE AGREEMENT DATED AS OF OCTOBER 24, 2008 BETWEEN THE
BORROWER AND NORDIC/PCL AND THE OTHER “DOCUMENTS” (AS DEFINED THEREIN), AND
ACTIONS TAKEN PURSUANT THERETO AND (B) THOSE ARISING AS A RESULT OF LBHI’S
FAILURE TO FUND UNDER THE LOAN AGREEMENT.


 


1.3           EACH ASSIGNEE (I) REPRESENTS AND WARRANTS THAT IT IS DULY
AUTHORIZED TO ENTER INTO AND PERFORM THE TERMS OF THIS AGREEMENT; (II) CONFIRMS
THAT IT HAS RECEIVED A COPY OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
TOGETHER WITH COPIES OF THE FINANCIAL STATEMENTS REFERRED TO THEREIN AND SUCH
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT AND THE CO-LENDING
AGREEMENT, AND HAS NOT RELIED ON ANY STATEMENTS OR REPRESENTATIONS MADE BY ANY
ASSIGNOR IN CONNECTION WITH ITS DECISION TO PURCHASE THE PRO RATA INTEREST
PURSUANT TO THIS AGREEMENT; (III) AGREES THAT IT WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ASSIGNORS AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THE LOAN AGREEMENT; (IV) AGREES THAT IT WILL
PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS
OF THE LOAN AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER; AND
(V) AGREES THAT THE INTEREST BEING ASSIGNED HEREUNDER IS

 

 

2

--------------------------------------------------------------------------------


 


BEING ACQUIRED BY IT FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES ONLY AND NOT
WITH A VIEW TO THE PUBLIC DISTRIBUTION THEREOF AND WITHOUT ANY PRESENT INTENTION
OF ITS RESALE IN EITHER CASE THAT WOULD BE IN VIOLATION OF APPLICABLE SECURITIES
LAWS.


 


1.4           FOLLOWING THE EXECUTION OF THIS AGREEMENT BY THE ASSIGNORS AND THE
ASSIGNEES, AN EXECUTED ORIGINAL HEREOF (TOGETHER WITH ALL ATTACHMENTS) WILL BE
RETAINED BY THE AGENT FOR ACCEPTANCE BY IT AND RECORDING IN THE RECORDS OF THE
AGENT. THE EFFECTIVE DATE OF THIS AGREEMENT SHALL BE THE DATE HEREOF (THE
“SETTLEMENT DATE”).


 


1.5           AS OF THE SETTLEMENT DATE, (I) EACH ASSIGNEE SHALL BE A PARTY TO
THE LOAN AGREEMENT AND THE CO-LENDING AGREEMENT AND, TO THE EXTENT PROVIDED IN
THIS AGREEMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN
AGREEMENT, AND (II) EACH ASSIGNOR SHALL, WITH RESPECT TO THAT PORTION OF ITS
INTEREST ASSIGNED HEREBY RELINQUISH ITS FUTURE RIGHTS AND BE RELEASED FROM ITS
FUTURE OBLIGATIONS UNDER THE LOAN DOCUMENTS, BUT SHALL REMAIN LIABLE FOR ALL OF
ITS OBLIGATIONS THAT AROSE PRIOR TO THE SETTLEMENT DATE.


 


1.6           IT IS AGREED THAT AS OF THE SETTLEMENT DATE, EACH ASSIGNEE SHALL
BE ENTITLED TO ALL INTEREST ON THE DISBURSED AMOUNT OF ITS PRO RATA INTEREST OF
THE LOAN AT THE RATES SPECIFIED IN THE LOAN AGREEMENT AND THE APPLICABLE
REPLACEMENT NOTES ISSUED PURSUANT TO SECTION 4 OF THIS AGREEMENT, ACCRUING ON
AND AFTER THE SETTLEMENT DATE AND EACH ASSIGNOR SHALL BE ENTITLED TO ALL
INTEREST ON THE DISBURSED AMOUNT OF ITS PRO RATA INTEREST OF THE LOAN AT THE
RATES SPECIFIED IN THE LOAN AGREEMENT AND THE APPLICABLE NOTE ACCRUING TO THE
SETTLEMENT DATE.


 

Section 2.                                            Consent; Assignees as
Lenders and Split Note Holders.


 

The Assignors, the Assignees, the Agent and the Borrower hereby consent and
agree, and the Assignors hereby consent pursuant to Section 8.01(a)(b) of the
Co-Lending Agreement, that each Assignee shall become a “Lender” or “Split Note
Holder” for all purposes of the Co-Lending Agreement and the Loan Documents as
of the Settlement Date to the extent of the Pro Rata Interest in the Loan
Documents assigned to and assumed by such Assignee as set forth on Schedule III
hereto.

 

Section 3.                                            Cancellation of
Commitments.


 

The Assignors, the Assignees, the Agent and the Borrower hereby agree that the
Loan is modified as of the Settlement Date to permanently cancel the portion of
commitments of the Assignors specified on Schedule IV hereto.

 


SECTION 4.                                            CANCELLATION OF EXISTING
NOTES AND ISSUANCE OF REPLACEMENT NOTES.


 


4.1           THE ASSIGNORS, THE AGENT AND THE BORROWER HEREBY AGREE THAT
PROMISSORY NOTE A-1, PROMISSORY NOTE A-2, PROMISSORY NOTE A-3, PROMISSORY NOTE
A-4, PROMISSORY NOTE A-5 AND PROMISSORY NOTE B ARE CANCELLED AS OF THE
SETTLEMENT DATE

 

 

3

--------------------------------------------------------------------------------



 


EFFECTIVE UPON THE ISSUANCE OF THE REPLACEMENT NOTES PURSUANT TO SECTION 4.2 OF
THIS AGREEMENT.


 


4.2           THE BORROWER HEREBY AGREES TO ISSUE REPLACEMENT PROMISSORY NOTES
TO THE ASSIGNEES ON THE SETTLEMENT DATE AS SET FORTH IN COLUMNS A AND B OF
SCHEDULE III HERETO. EACH SUCH REPLACEMENT PROMISSORY NOTE SHALL BE A “NOTE” FOR
PURPOSES OF THE LOAN DOCUMENTS.


 


SECTION 5.                                            ADVANCE BY MH KAPALUA TO
BORROWER OF $10,000,000.


 


5.1           NOTWITHSTANDING THE TERMS OF THE LOAN AGREEMENT AND THE CO-LENDING
AGREEMENT, MH KAPALUA HEREBY AGREES THAT ON THE SETTLEMENT DATE IMMEDIATELY
FOLLOWING THE EVENTS DESCRIBED IN SECTIONS 1 THROUGH 4 OF THIS AGREEMENT, IT
WILL MAKE AN ADVANCE OF A PORTION OF ITS UNDISBURSED COMMITMENT ASSUMED PURSUANT
TO SECTION 1 ABOVE TO BORROWER IN THE AMOUNT OF $10,000,000. FOLLOWING SUCH
ADVANCE, MH KAPALUA’S PORTION OF THE CURRENT OUTSTANDING PRINCIPAL BALANCE OF
THE LOAN SHALL BE $10,000,000 AND ITS REMAINING UNDISBURSED COMMITMENT SHALL BE
$10,000,000, AND EACH ASSIGNEE’S RESULTING NOTE, PRO RATA INTEREST, PORTION OF
THE CURRENT OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND REMAINING UNDISBURSED
COMMITMENT TO FUND THE BALANCE OF THE LOAN SHALL BE AS SET FORTH ON SCHEDULE V
HERETO. THE BORROWER SHALL APPLY THE PROCEEDS OF SUCH ADVANCE TO REPAY A PORTION
OF THE EQUITY LOANS PREVIOUSLY MADE BY MH KAPALUA TO THE BORROWER.


 


5.2           THE ASSIGNORS, THE ASSIGNEES, THE AGENT AND THE BORROWER CONSENT
TO THE MAKING OF SUCH ADVANCE. SUCH ADVANCE SHALL CONSTITUTE A PORTION OF THE
OUTSTANDING LOAN AND SHALL ACCRUE INTEREST IN ACCORDANCE WITH THE TERMS OF THE
LOAN AGREEMENT AND THE PROMISSORY NOTE A-6 FROM AND AFTER THE SETTLEMENT DATE.


 


SECTION 6.                                            PARTIAL REPAYMENT OF
PROMISSORY NOTE B.


 


6.1           NOTWITHSTANDING THE TERMS OF THE LOAN AGREEMENT AND THE CO-LENDING
AGREEMENT, THE BORROWER HEREBY AGREES THAT ON THE SETTLEMENT DATE IMMEDIATELY
FOLLOWING THE EVENTS DESCRIBED IN SECTIONS 1 THROUGH 5 OF THIS AGREEMENT, IT
WILL MAKE A PAYMENT OF $699,227.89 TO SWEDBANK, WHICH PAYMENT SHALL REDUCE THE
OUTSTANDING PRINCIPAL AMOUNT OWED TO SWEDBANK UNDER ITS PROMISSORY NOTE B TO
$15,036,493.66, AND EACH ASSIGNEE’S RESULTING NOTE, PRO RATA INTEREST, PORTION
OF THE CURRENT OUTSTANDING PRINCIPAL BALANCE OF THE LOAN AND REMAINING
UNDISBURSED COMMITMENT TO FUND THE BALANCE OF THE LOAN SHALL BE AS SET FORTH ON
SCHEDULE VI HERETO. SUCH PREPAYMENT BY BORROWER SHALL NOT CONSTITUTE AN ADVANCE
BY ANY LENDER UNDER ITS COMMITMENT TO FUND ITS LOAN AND SHALL BE AN ADDITIONAL
EQUITY INVESTMENT BY THE BORROWER.


 


6.2           THE ASSIGNORS, THE ASSIGNEES AND THE AGENT HEREBY CONSENT TO SUCH
REPAYMENT OF THE PROMISSORY NOTE B.


 


SECTION 7.                                            AMENDMENTS TO CO-LENDING
AGREEMENT.

 

 

4

--------------------------------------------------------------------------------


 

The Assignors, the Assignees, the Agent and the Borrower hereby agree that the
Co-Lending Agreement is amended as follows:

 


7.1           EXHIBIT A TO THE CO-LENDING AGREEMENT IS HEREBY REPLACED BY
EXHIBIT A HERETO.


 


7.2           EXHIBIT B TO THE CO-LENDING AGREEMENT IS HEREBY REPLACED BY
EXHIBIT B HERETO.


 


7.3           EXHIBIT E TO THE CO-LENDING AGREEMENT IS HEREBY REPLACED BY
EXHIBIT C HERETO.


 


SECTION 8.                                            MISCELLANEOUS.


 


8.1           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO
EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT. DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE OR ELECTRONIC TRANSMISSION OF A
PDF FILE SHALL BE EFFECTIVE DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS
AGREEMENT.


 


8.2           THE BORROWER, THE AGENT AND EACH ASSIGNOR WILL, DO, EXECUTE,
ACKNOWLEDGE AND DELIVER ALL AND EVERY SUCH FURTHER ACTS, DEEDS, CONVEYANCES,
ASSIGNMENTS, NOTICES OF ASSIGNMENTS, TRANSFERS AND ASSURANCES AS ANY ASSIGNEE
SHALL, FROM TIME TO TIME, REASONABLY REQUIRE, FOR THE BETTER ASSURING,
CONVEYING, ASSIGNING, TRANSFERRING AND CONFIRMING UNTO SUCH ASSIGNEE THE
PROPERTY AND RIGHTS HEREBY GIVEN, GRANTED, BARGAINED, SOLD, CONVEYED, AND/OR
ASSIGNED. EACH ASSIGNOR AND EACH ASSIGNEE WILL, DO, EXECUTE, ACKNOWLEDGE AND
DELIVER ALL AND EVERY SUCH FURTHER ACTS AS AND REASONABLY REQUIRED FOR CARRYING
OUT THE INTENTION OR FACILITATING THE PERFORMANCE OF THE TERMS OF THIS
AGREEMENT.


 


8.3           THIS AGREEMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR PURPOSE OF
THE LOAN DOCUMENTS.


 


8.4           THE BORROWER, THE AGENT, EACH ASSIGNOR AND EACH ASSIGNEE WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THE LOAN DOCUMENTS
AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.


 


8.5           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY. IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITATION,

 

5

--------------------------------------------------------------------------------


 


MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO
THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS
OF LAW PROVISIONS THEREOF.


 


8.6           TO THE GREATEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES
ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY THE AGENT. WITH RESPECT
TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A
“PROCEEDING”), BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAII, THE
FEDERAL DISTRICT COURT FOR THE DISTRICT OF HAWAII, OR ANY FEDERAL OR STATE COURT
SITTING IN NEW YORK COUNTY, NEW YORK, AND (B) WAIVES ANY OBJECTION WHICH IT
MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS AGREEMENT SHALL PRECLUDE THE AGENT OR ANY ASSIGNOR OR ASSIGNEE FROM
BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A
PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION. BORROWER FURTHER AGREES AND CONSENTS THAT,
IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE
LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN THE CIRCUIT COURT OF THE SECOND
CIRCUIT, STATE OF HAWAII, THE FEDERAL DISTRICT COURT FOR THE DISTRICT OF HAWAII,
OR ANY FEDERAL OR STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK, MAY BE MADE
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER
AT THE ADDRESS INDICATED IN THE LOAN AGREEMENT, AND SERVICE SO MADE SHALL BE
COMPLETE UPON RECEIPT; EXCEPT THAT IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY,
SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
MAILED.

 

 

6

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank; signature pages follow]

 

 

7

--------------------------------------------------------------------------------

 

[Signature Page to Master Assignment and Assumption and Modification Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ASSIGNORS:

 

 

 

LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, as debtor and debtor in
possession in its Chapter 11 case in the United States Bankruptcy Court for the
Southern District of New York

 

 

 

 

 

 

 

By:

/s/ Gerald D. Pietroforte

 

 

Name:

Gerald D. Pietroforte

 

 

Title:

Authorized Signatory

 

 

 

CENTRAL PACIFIC BANK

 

 

 

 

 

 

 

By:

/s/ Ryan M. Harada

 

 

Name:

Ryan M. Harada

 

 

Title:

Executive Vice President

 

 

 

DEUTSCHE HYPOTHEKENBANK (ACTIENGESELLSCHAFT)

 

 

 

 

 

 

 

By:

/s/ Dirk Wilke

 

 

Name:

Dirk Wilke

 

 

Title:

authorized officer

 

 

 

 

 

 

 

By:

/s/ Michael Muller

 

 

Name:

Michael Muller

 

 

Title:

authorized officer

 

 

--------------------------------------------------------------------------------


 

 

LANDESBANK BADEN-WÜRTTEMBERG (successor-in-interest to Landesbank Sachsen
Girozentrale)

 

 

 

 

 

 

 

By:

/s/ Dietmar Wilhelm

 

 

Name:

Dietmar Wilhelm

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Nicole Schumacher

 

 

Name:

Nicole Schumacher

 

 

Title:

Assistant Vice President

 

 

 

SWEDBANK AB (PUBL), NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ John Matthews

 

 

Name:

John Matthews

 

 

Title:

General Manager

 

 

 

 

 

 

 

By:

/s/ Donald Weiss

 

 

Name:

Donald Weiss

 

 

Title:

Vice President

 

 

ASSIGNEES:

 

 

 

LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, as debtor and debtor in
possession in its Chapter 11 case in the United States Bankruptcy Court for the
Southern District of New York

 

 

 

 

 

 

 

By:

/s/ Gerald D. Pietroforte

 

 

Name:

Gerald D. Pietroforte

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

 

CENTRAL PACIFIC BANK

 

 

 

 

 

 

 

By:

/s/ Ryan M. Harada

 

 

Name:

Ryan M. Harada

 

 

Title:

Executive Vice President

 

 

 

DEUTSCHE HYPOTHEKENBANK (ACTIENGESELLSCHAFT)

 

 

 

 

 

 

 

By:

/s/ Dirke Wilke

 

 

Name:

Dirke Wilke

 

 

Title:

authorized officer

 

 

 

 

 

 

 

By:

/s/ Michael Muller

 

 

Name:

Michael Muller

 

 

Title:

authorized officer

 

 

 

LANDESBANK BADEN-WÜRTTEMBERG

 

 

 

 

 

 

 

By:

/s/ Dietmar Wilhelm

 

 

Name:

Dietmar Wilhelm

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Nicole Schumacher

 

 

Name:

Nicole Schumacher

 

 

Title:

Assistant Vice President

 

 

--------------------------------------------------------------------------------


 

 

SWEDBANK AB (PUBL), NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/ John Matthews

 

 

Name:

John Matthews

 

 

Title:

General Manager

 

 

 

 

 

 

 

By:

/s/ Donald Weiss

 

 

Name:

Donald Weiss

 

 

Title:

Vice President

 

 

 

MH KAPALUA VENTURE, LLC

 

 

 

 

By:

Marriott Two Flags, LP, its sole member

 

 

 

 

 

By:

Marriott Ownership Resorts, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Tennis

 

 

 

 

Name:

William J. Tennis

 

 

 

 

Title:

Vice President

 

 

 

AGENT:

 

 

 

LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, as debtor and debtor in
possession in its Chapter 11 case in the United States Bankruptcy Court for the
Southern District of New York, as Agent

 

 

 

 

 

 

 

By:

/s/ Gerald D. Pietroforte

 

 

Name:

Gerald D. Pietroforte

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

 

KAPALUA BAY, LLC, a Delaware limited liability company

 

 

 

 

By:

Kapalua Bay Holdings, LLC, a Delaware limited liability company, its Managing
Member

 

 

 

 

 

By:

MLP KB Partner LLC, a Hawaii limited liability company, its Managing Member

 

 

 

 

 

 

 

By:

Maui Land & Pineapple Company, Inc., a Hawaii corporation, Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Adele H. Sumida

 

 

 

 

 

Name:

Adele H. Sumida

 

 

 

 

 

Title:

Controller & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randall H. Endo

 

 

 

 

 

Name:

Randall H. Endo

 

 

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Assignors and Assignees

 

Assignors

 

Assignees

Lehman Brothers Holdings Inc.

 

Lehman Brothers Holdings Inc.

 

 

 

Central Pacific Bank

 

Central Pacific Bank

 

 

 

Deutsche Hypothekenbank (Actien-Gesellschaft)

 

Deutsche Hypothekenbank (Actien-Gesellschaft)

 

 

 

Landesbank Baden-Württemberg

 

Landesbank Baden-Württemberg

 

 

 

Swedbank AB (publ), New York Branch

 

Swedbank AB (publ), New York Branch

 

 

 

 

 

MH Kapalua Venture, LLC

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Notes, Pro Rata Interests, Outstanding Principal and Commitments:

Prior to Assignment and Assumption

 

Lender

 

Column A
Note Class

 

Column B
Face Amount of Note

 

Column C
Pro Rata Interest

 

Column D
Outstanding Principal

 

Column E
Undisbursed Commitment

 

Central Pacific Bank

 

A-1

 

$

30,000,000.00

 

8.108

%

$

23,603,582.32

 

$

6,396,417.68

 

Landesbank Baden-Württemberg

 

A-2

 

$

25,000,000.00

 

6.757

%

$

19,669,651.94

 

$

5,330,348.06

 

Deutsche Hypothekenbank (Actien-Gesellschaft)

 

A-3

 

$

25,000,000.00

 

6.757

%

$

19,669,651.94

 

$

5,330,348.06

 

Lehman Brothers Holdings Inc.

 

A-4

 

$

15,000,000.00

 

4.054

%

$

8,338,110.51

 

$

6,661,889.49

 

Lehman Brothers Holdings Inc.

 

A-5

 

$

255,000,000.00

 

68.919

%

$

141,747,860.32

 

$

113,252,139.68

 

Swedbank AB (publ), New York Branch

 

B

 

$

20,000,000.00

 

5.405

%

$

15,735,721.55

 

$

4,264,278.45

 

TOTAL:

 

 

 

$

370,000,000

 

100

%

$

228,764,578.58

 

$

141,235,421.42

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Notes, Pro Rata Interests, Outstanding Principal and Commitments:

After Assignment and Assumption

 

Lender

 

Column A
Note Class

 

Column B
Face Amount of Note

 

Column C
Pro Rata Interests

 

Column D
Outstanding Principal

 

Column E
Undisbursed Commitment

 

Central Pacific Bank

 

A-1

 

$

36,133,081.90

 

10.069

%

$

23,603,582.32

 

$

12,529,499.58

 

Landesbank Baden-Württemberg

 

A-2

 

$

50,944,234.92

 

14.197

%

$

19,669,651.94

 

$

31,274,582.98

 

Deutsche Hypothekenbank (Actien-Gesellschaft)

 

A-3

 

$

50,944,234.92

 

14.197

%

$

19,669,651.94

 

$

31,274,582.98

 

Lehman Brothers Holdings Inc.

 

A-4

 

$

8,338,110.51

 

2.324

%

$

8,338,110.51

 

$

0

 

Lehman Brothers Holdings Inc.

 

A-5

 

$

176,747,860.32

 

49.255

%

$

141,747,860.32

 

$

35,000,000.00

 

MH Kapalua Venture, LLC

 

A-6

 

$

20,000,000.00

 

5.573

%

$

0

 

$

20,000,000.00

 

Swedbank AB (publ), New York Branch

 

B

 

$

15,735,721.55

 

4.385

%

$

15,735,721.55

 

$

0

 

TOTAL:

 

 

 

$

358,843,244.12

 

100

%

$

228,764,578.58

 

$

130,078,665.54

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

 

Cancelled Commitments

 

Lender

 

Note Class

 

Undisbursed
Commitments
Cancelled

 

Lehman Brothers Holdings Inc.

 

A-4

 

$

6,661,889.49

 

Lehman Brothers Holdings Inc.

 

A-5

 

$

230,587.94

 

Swedbank AB (publ), New York Branch

 

B

 

$

4,264,278.45

 

Total:

 

 

 

$

11,156,755.88

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

Pro Rata Interests, Outstanding Principal and Commitments

Following One-Time Advance By MH Kapalua

 

Lender

 

Column A
Note Class

 

Column B
Face Amount of
Note

 

Column C
Pro Rata
Interests

 

Column D
Outstanding
Principal

 

Column E
Undisbursed
Commitment

 

Central Pacific Bank

 

A-1

 

$

36,133,081.90

 

10.069

%

$

23,603,582.32

 

$

12,529,499.58

 

Landesbank Baden-Württemberg

 

A-2

 

$

50,944,234.92

 

14.197

%

$

19,669,651.94

 

$

31,274,582.98

 

Deutsche Hypothekenbank (Actien-Gesellschaft)

 

A-3

 

$

50,944,234.92

 

14.197

%

$

19,669,651.94

 

$

31,274,582.98

 

Lehman Brothers Holdings Inc.

 

A-4

 

$

8,338,110.51

 

2.324

%

$

8,338,110.51

 

$

0

 

Lehman Brothers Holdings Inc.

 

A-5

 

$

176,747,860.32

 

49.255

%

$

141,747,860.32

 

$

35,000,000.00

 

MH Kapalua Venture, LLC (after one time advance of $10,000,000.000 pursuant to
Section 5)

 

A-6

 

$

20,000,000.00

 

5.573

%

$

10,000,000.00

 

$

10,000,000.00

 

Swedbank AB (publ), New York Branch

 

B

 

$

15,735,721.55

 

4.385

%

$

15,735,721.55

 

$

0

 

TOTAL:

 

 

 

$

358,843,244.12

 

100

%

$

238,764,578.58

 

$

120,078,665.54

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

Pro Rata Interests, Outstanding Principal and Commitments Following

Partial Repayment of Promissory Note B

 

Lender

 

Column A
Note Class

 

Column B
Face Amount of
Note

 

Column C
Pro Rata
Interests

 

Column D
Outstanding
Principal

 

Column E
Undisbursed
Commitment

 

Central Pacific Bank

 

A-1

 

$

36,133,081.90

 

10.089

%

$

23,603,582.32

 

$

12,529,499.58

 

Landesbank Baden-Württemberg

 

A-2

 

$

50,944,234.92

 

14.225

%

$

19,669,651.94

 

$

31,274,582.98

 

Deutsche Hypothekenbank (Actien-Gesellschaft)

 

A-3

 

$

50,944,234.92

 

14.225

%

$

19,669,651.94

 

$

31,274,582.98

 

Lehman Brothers Holdings Inc.

 

A-4

 

$

8,338,110.51

 

2.328

%

$

8,338,110.51

 

$

0

 

Lehman Brothers Holdings Inc.

 

A-5

 

$

176,747,860.32

 

49.351

%

$

141,747,860.32

 

$

35,000,000.00

 

MH Kapalua Venture, LLC

 

A-6

 

$

20,000,000.00

 

5.584

%

$

10,000,000.00

 

$

10,000,000.00

 

Swedbank AB (publ), New York Branch (after payment by Borrower of $699,227.89
pursuant to Section 6)

 

B

 

$

15,036,493.66

 

4.198

%

$

15,036,493.66

 

$

0

 

TOTAL:

 

 

 

$

358,144,016.23

 

100

%

$

238,065,350.69

 

$

120,078,665.54

 

 

 

--------------------------------------------------------------------------------
